Name: Commission Regulation (EEC) No 732/81 of 20 March 1981 on the supply of rolled oats for the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78 / 10 Official Journal of the European Communities 24. 3 . 81 COMMISSION REGULATION (EEC) No 732/81 of 20 March 1981 on the supply of rolled oats for the International Committee of the Red Cross as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 28 May 1980 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure , 500 tonnes of cereals for the International Committee of the Red Cross under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1981 . For the Commission Poul DALSACIER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (5 ) OJ No L 263, 19 . 9 . 1973 , p . 1 . ( o) OJ No L 192 , 26 . 7 . 1980 , p . 11 . 24 . 3 . 81 Official Journal of the European Communities No L 78 / 11 ANNEX 1 . Programme : 1980 2 . Recipient : International Committee of the Red Cross 3 . Place or country of destination : Philippines 4 . Product to be mobilized : rolled oats 5 . Total quantity : 250 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229 , NL-Hoensbroek ; telex 5 63 96 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation . Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam . Hulling : Oats to be size-classified and hulled . After separation of husks , oat kernels to be scoured and polished . Groats : Oat kernels to be cut, sorted and air-cleaned . Groats dampened and pre-cooked with steam, then rolled to flakes . quality of oat flakes : humidity : less than 12% , ash content : less than 2-3 % of dry matter, crude fibre : less than 1 -5 % of dry matter, husk content : less than 010 % of dry matter, protein content : not less than 14% of dry matter . 10 . Packaging :  in bags (')  quality of the bags : bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m 2 ,  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m 2 ,  one double-bound polyethylene internal pocket at least 0 06 mm thick,  top and bottom seals of bag to be pasted ,  insect repellent to be applied to outside of bag  net weight of bags : 25 kg  marking of the bags : On the sacks shall be printed a red cross , 10 x 10 cm , as well as the following : 'Rolled oats / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution ' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Manila (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R . No L 78/ 12 Official Journal of the European Communities 24 . 3 . 81 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 10 April 1981 at 12 noon 16 . Shipment period : 13 to 30 April 1981 17 . Security : 12 ECU/tonne 18 . At the request of the CICR the successful tenderer shall supply to the beneficiary, (Philippine National Red Cross , PO Box 280 , Manila D. 2803 , Philippines) on delivery, the following documents endorsed by the Consulate of the Philippines :  certificate of origin  phytosanitary certificate  fumigation certificate  pro forma invoices